VAN BRUNT, P. J.
The plaintiff in this action appeals from each and every part of the judgment herein. In the case previously argued the court has sustained his appeal so far as to reverse the judgment and direct a new trial. But the plaintiff claims that the ground of his appeal is that the referee refused to find that the Manhattan Railway Company was illegally incorporated. It is true that the plaintiff in his complaint had allegations tending to this result, but by his prayer he asks for an injunction against the maintenance of the structure of defendants’ road, and that, if the court should determine that the defendants are, or either of them is, a valid existing corporation, then that the. plaintiff have judgment against such corporations and corporation so existing, etc. Pursuant to this prayer for relief the referee adjudged the defendants existing corporations, and gave judgment for the damages sustained by the erection and maintenance of the roads. This judgment being as asked for by the plaintiff, it is difficult to see how he is aggrieved thereby, and we are of opinion that he is not aggrieved thereby, and that his appeal should be dismissed, with $10 costs and disbursements. All concur.